J-S54001-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN INTEREST OF: J.I.H., A MINOR                IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


APPEAL OF: E.E.S., FATHER
                                                    No. 755 MDA 2014


                   Appeal from the Decree April 4, 2014
             In the Court of Common Pleas of Dauphin County
          Orphans' Court at No(s): 7-AD-2014, CP-22-DP-59-2012


BEFORE: LAZARUS, J., MUNDY, J., and STABILE, J.

MEMORANDUM BY LAZARUS, J.                     FILED SEPTEMBER 24, 2014

      E.E.S. (Father) appeals from the order of the Court of Common Pleas

of Dauphin County, which terminated his parental rights to his minor

daughter, J.I.H. (d/o/b 1/4/11). After careful review, we affirm.

      The trial court summarized the procedural and factual history of this

case as follows:

                             Procedural History

      On August 1, 2012, K.M.H. (Mother) signed a voluntary
      placement agreement for . . . J.I.H. J.I.H. was placed in a
      Dauphin County Social Services for Children and Youth (CYS)
      foster home with Mr. and Mrs. [S.] on August 1, 2012, where
      she has remained since.

      CYS filed a dependency petition in this case on August 3, 2012.
      Then, on August 6, 2012, a shelter care hearing was held. After
      an adjudicatory and dispositional hearing on August 15, 2012,
      J.I.H. was found dependent and placed in the legal custody of
      CYS. Permanency Review hearings were held on November 13,
      2012; February 14, 2013; May 23, 2013; August 8, 2013 and
      December 17, 2013.
J-S54001-14


     Subsequently, a goal change hearing was held on April 3, 2014.
     This Court entered an order on April 3, 2014 granting a goal


                           Factual Background

     CYS became involved in the present case when CYS received a
     referral on August 1, 2012. Valerie Broody, a caseworker with
     CYS, has been involved with this case since November 27, 2012.
     An adjudication and disposition hearing took place on August 15,
     2012, and J.I.H. was adjudicated dependent.          Ms. Broody
     testified that Father was not present during the August 15, 2012
     hearing. However, at that hearing, Father was given the service
     objective to present himself to CYS to establish paternity, then
     at that point, Father would be assessed regarding his ability to
     provide safe and permanent care to J.I.H. Ms. Broody further
     testified that Father would be expected to maintain consistent
     contact with his child and complete any other service objectives
     determined to be necessary for him to provide a safe and
     permanent home.

     Father was present for a hearing on November 13, 2012 and
     again for a hearing on August 8, 2013. Between those two
     dates, Father did not make contact with CYS in any way. Upon
     meeting with Father on August 8, 2013, Ms. Broody explained
     that the 15 month mark on the Adoption and Safe Families
     timeline was approaching and that Father would need to take

     he was not looking to be a resource for J.I.H. and that he only
     wished to get to know J.I.H. Ms. Broody noted that prior to
     J.I.H. coming into care at 18 months old, Father did not have a
     relationship with J.I.H. CYS did set up visitation for Father and
     J.I.H. and visits did take place on September 5, 2013 and
     September 19, 2013. Ms. Broody testified that at both visits,
     Father failed to interact with J.I.H., even after he was
     encouraged to do so by staff. Ms. Broody added that J.I.H cried
     throughout the second visit with Father. Other than these two
     visits, Father has not seen J.I.H.

     Father was incarcerated at Dauphin County Prison from
     November 15, 2011 to October 11, 2012; from February 7, 2013
     to August of 2013 and from October 15, 2013 to the present.
     Currently, Father is incarcerated for absconding from work
     release. Previously, Father was incarcerated for violating his
     parole. Originally, Father was incarcerated from 2001-2009


                                   -2-
J-S54001-14


      after being charged with kidnapping to inflict terror and bodily
      injury, aggravated assault, rape with threat of forcible
      compulsion, involuntary deviate sexual intercourse, two counts
      of threat of forcible compulsion, unlawful restraint with risk of
      serious bodily injury and kidnapping to facilitate a felony. When
      Ms. Broody met with Father in Dauphin County Prison in
      November of 2013, Father expressed that he could not be a
      resource for J.I.H.

      Currently, J.I.H. resides with Mr. and Mrs. [S.] and has spent

                                       -
      she is a happy child who is very loved.      Ms. Broody testified

      safety and welfare needs and that there would be no negative



Trial Court Opinion, 5/29/14, at 1-4.

      Following the entry of the tri

parental rights, Father filed this timely appeal in which he raises one issue

for our review:

      Did the trial court abuse its discretion or commit legal error by
                                                                    the
                                             who is incarcerated   with
      meaningful reunification services, which is a prerequisite under
      section 6351(f)(9)(iii) of the Juvenile Act, 42 Pa.C.S. §
      6351(f)(9)(iii), to filing a petition to involuntarily terminate
      parental rights under section 2511(a) of the Adoption Act, 23
      Pa.C.S. § 2511(a)?



      We apply the following standard of review where the trial court has

ordered the termination of parental rights:

      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an abuse
      of discretion, an error of law, or insufficient evidentiary support


                                     -3-
J-S54001-14


                                   e decree must stand. Where a
      trial court has granted a petition to involuntarily terminate

      decision the same deference that it would give to a jury verdict.
      We must employ a broad, comprehensive review of the record in

      by competent evidence.

In re B.L.W., 843 A.2d 380, 383 (Pa. Super. 2004) (internal citation

omitted).

      Section 6351(f) of the Juvenile Act provides in relevant part:

      (f) Matters to be determined at permanency hearing.      At
      each permanency hearing, a court shall determine all of the
      following:

                                     ***

      (9) If the child has been in placement for at least 15 of the
      last 22 months or the court has determined that aggravated
      circumstances exist and that reasonable efforts to prevent or

      guardian or custodian or to preserve and reunify the family need
      not be made or continue to be made, whether the county agency
      has filed or sought to join a petition to terminate parental rights
      and to identify, recruit, process and approve a qualified family to
      adopt the child unless:

                                     ***

      (iii)
      services to achieve the safe
      or custodian within the time frames set forth in the permanency
      plan.

42 Pa.C.S. § 6351(f)(9)(iii).

      With respect to section 6352(f)(9)(iii), this Court recently stated:

      It is . . . clear that the provision of reasonable efforts by CYS to
      reunify a family is a prerequisite to the Agency filing of a petition



                                      -4-
J-S54001-14


      requirement that CYS provide reasonable efforts to a parent
      prior to filing a petition to terminate simply because the parent is
      incarcerated.

In the Interest of D.C.D., 91 A.3d 173, 179 (Pa. Super. 2014), appeal

granted, 93 A.3d 802 (Pa. 2014).

      Here, the record indicates that when the CYS caseworker first met with

Father in August 2013, she provided him with information about parenting

classes. N.T. Termination Hearing, 4/3/14, at 33. However, Father did not

follow up on this, either while released from prison or while incarcerated.

Father told CYS that he wanted to get to know J.I.H., but that he did not

think he could be a resource for her. Id. at 13, 15, 21, 23. Even so, CYS

worked with Father to schedule visitation for him. In September 2013, while

Father was on work release, he participated in two supervised visits with

J.I.H. Id. at 13. However, during the visits he barely interacted with the

child. Id. Although a third visit was scheduled for October 3, 2013, Father

contacted the caseworker and informed her that he would not be able to

attend. See Contact Summary/Safety Assessment, 10/3/13, at 1. Shortly

thereafter, on October 15, 2013, Father absconded from work release, and

was later re-incarcerated.

      The CYS caseworker met with Father in November 2013, at which

point he again indicated that he could not be a resource for J.I.H., but

simply wanted to get to know her. N.T. Termination Hearing, 4/13/14, at

15.




                                     -5-
J-S54001-14



         Testimony at the termination hearing established that Father never

celebrated a birthday with J.I.H., never sent her gifts, cards or letters, and

has never provided her with clothing or other necessities.          Id. at 25.

Although Father claimed not to have known the address of the foster home

where J.I.H. was living, the address appeared on the court documents sent

to him. Id.

         These facts are in stark contrast to In the Interest of D.C.D., supra,



it determined that the child protection agency did not make reasonable

efforts to reunify a child with her incarcerated father whose conduct

indicated his desire to be reunified with his child.     The father, who was



soon as he learned of her existence. He repeatedly requested virtual and in-

person visitation with her. He sent her birthday cards, Christmas cards, and

gifts.    He corresponded with CYS monthly, and designated his niece as a

possible kinship resource on his behalf until he was released.      This Court



attempt to fashion                                         D.C.D., 91 A.3d at

177.

         Here, CYS established that although Father expressed a desire only to

get to know J.I.H., it made reasonable efforts to promote reunification

between J.I.H. and Father.      While Father was incarcerated, CYS sent him

Family Service Plans, court documents and correspondence regarding J.I.H.

                                      -6-
J-S54001-14



Although the Commonwealth is required to make reasonable efforts to



is not indefin



                             In re Adoption of M.E.P., 825 A.2d 1266, 1276

(Pa. Super. 2003).

       Based on our review of the record, the trial court did not abuse its

discretion or err as a matter of law when it determined that CYS provided

Father with adequate reunification services.1

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/2014




____________________________________________


1
  We note that Father does not argue on appeal that the trial court abused
its discretion or committed an error of law by terminating

[F]ather contends the trial court should never have applied this test against
him, because the agency failed, in the first instance, to satisfy a statutory
condition




                                           -7-